Case 19-20063 Document 19-1 Filed in TXSB on 02/08/19 Page 1 of 2



                          EXHIBIT A

                  ORGANIZATION CHART
                                                                                        Senior Quality Lifestyles
                                                                  Case 19-20063 Document 19-1 Filed in TXSB on 02/08/19 Page 2 of 2

                                                                                          Corporation (SQLC)1



             Northwest Senior                   Buckingham                      Barton Creek                       Tarrant County                SQLC Senior
                                                                                                                                                                            Mayflower
                 Housing                        Senior Living                   Senior Living                       Senior Living              Living Center at
                                                                                                                                                                         Communities, Inc.,
               Corporation,                   Community, Inc.,                Center, Inc., d/b/a                 Center, Inc., d/b/a          Corpus Christi,                                       SQLC LSA, LLC4
                                                                                                                                                                             d/b/a The
             d/b/a Edgemere2                       d/b/a                        Querencia at                       The Stayton at                 Inc., d/b/a
                                                                                                                                                                            Barrington3
                                              The Buckingham2                   Barton Creek2                      Museum Way2                     Mirador2



             Augustine Home
             Health Texas, LLC
             d/b/a Augustine                                                                     Seniority, Inc.
              at Edgemere5

1 Texas nonprofit corporation, exempt from federal income tax as a charitable organization described in IRC Section 501(c)(3), sole shareholder of Seniority, Inc., and sole member of Northwest Senior Housing

Corporation, Buckingham Senior Living Community, Inc., Barton Creek Senior Living Center, Inc., Tarrant County Senior Living Center, Inc., SQLC Senior Living Center at Corpus Christi, Inc., Mayflower Communities, Inc.
and SQLC LSA, LLC.

2 Texas   nonprofit corporation, exempt from federal income tax as a charitable organization described in IRC Section 501(c)(3), and owner and operator of a continuing care retirement community (CCRC) located in
Texas.

3 Delaware non-stock, not-for-profit corporation, exempt from federal income tax as a charitable organization described in IRC Section 501(c)(3), qualified to do business in Indiana and owner and operator of a CCRC
located in Indiana.

4 Texaslimited liability company, established to provide financial support in conjunction with the tax-exempt bond financings for the acquisition and development of the CCRCs owned and operated by Tarrant County
Senior Living Center, Inc., SQLC Senior Living Center at Corpus Christi, Inc. and Mayflower Communities, Inc.
5Texas limited liability company, established to provide home health services to residents of Edgemere. Northwest Senior Housing Corporation is owns 50% of the membership interest; an unrelated third party owns
the remaining 50% membership interest.
